Citation Nr: 1517048	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-19 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine.

2. Entitlement to an initial rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

3. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracic spine.

4. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1972 to December 1975 and from June 1977 to November 1985.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2012 rating decision issued by the Regional Office (RO) in Togus, Maine.

In December 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

At the December 2013 hearing, the Veteran alleged that his back disabilities prevented him from securing or maintaining employment.  The issue of entitlement to a TDIU is therefore raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a paperless claims file associated with the appeal.  A review of the documents in Virtual VA reveals the December 2013 hearing transcript and VA treatment records from June 2001 to May 2013.  The Veterans Benefits Management System includes an April 2015 rating decision denying entitlement to a TDIU.  All other documents are either duplicative of the evidence in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist a Veteran includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the disability.  In this case, at the December 2013 hearing, the Veteran reported that his back disability had worsened since the last VA examination, specifically in regard to limitation of motion.  The most recent VA back examination took place in August 2012.  Therefore, another VA examination is warranted.  Olson v. Principi, 3 Vet. App. 480, 482 (1992).

Aside from an April 2014 VA mental disorders examination, the most recent VA treatment records are dated from May 2013.  Any relevant outstanding treatment records should also be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The issue of entitlement to a TDIU is deferred pending further development below.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any and all healthcare providers who have treated him for any of his spine disorders during the period on appeal. After securing any necessary authorization from the Veteran, obtain all identified records not already contained in the claims file, Virtual VA file, or VBMS file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. Thereafter, the Veteran should be afforded a VA examination to determine the current severity of cervical, thoracic and lumbosacral spine disorders.  In accordance with the latest worksheet for rating the spine, the examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of his back disorders.  The examiner must also describe all functional impairment due to the service-connected spine disorders, to include a discussion as to any effect on employability.  The examiner must specify in the report that the claims file, including Virtual VA and Veterans Benefits Management System records, has been reviewed.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

4. After completing any additional development deemed necessary, readjudicate the claims.  If any benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




